OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 19, 1956. In this proceeding to discipline him for professional misconduct, the petitioner and the respondent move to confirm the report of the Referee.
The Referee sustained charges that respondent had been convicted of a misdemeanor, in that he caused a false entry to be made in the minutes of a meeting of a union.
After reviewing all of the evidence, we are in accord with *203the findings of the Referee. Accordingly, the motions to confirm the report are granted.
In determining an appropriate measure of discipline, we have taken into consideration the respondent’s previously unblemished record. Accordingly, it is our opinion that the respondent should be, and he hereby is, censured for his misconduct.
Gulotta, P. J., Hopkins, Latham, Cohalan and Damiani, JJ., concur.